DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1, 9, and 17 are independent.
Claims 1, 6, 9, and 17 are currently amended.
Claims 5, 8, 13, and 16 are previously presented.
Claims 2-4, 7, 10-12, 14-15, and 18-20 are original.


Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
35 U.S.C. 102
Applicant’s arguments regarding the rejection of claims 1-4, 8-12, and 16-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kaariainen (US 2012/0102008 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.
35 U.S.C. 103
Applicant’s arguments regarding the rejection of claims 5-7 and 13-15 under 35 U.S.C. 103 as being unpatentable over Kaariainen in view of Shakkarwar (US 2008/0120195 A1) have been considered but are moot in view of the new grounds of rejection necessitated by the current amendment.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Beenau (US 2009/0327131 A1) in view of Speisser (US 2014/0273996 A1)

Regarding claims 1, 9, and 17, Beenau discloses a computer-implemented method to process registrations of users in a service being one of a plurality of services supported by a service provider, comprising: 
receiving, by one or more computing devices of the service, information to register a user for the service, the information comprising: 
a first data item of the user of a first type common to profiles used in at least one other electronic service offered by the provider (see para. 0057-0063), and 
at least one other data item of the user of another type different from the first type (see para. 0057-0063);
identifying, by the one or more computing devices, a user profile associated with at least one electronic service offered by the provider, other than the service, that includes the first data item (see para. 0057-0063);
in response to identifying a user profile that includes the first data item: 
comparing, by the one or more computing devices, the at least one other data item with information in the identified user profile to determine whether the at least one data item of the user matches information in the identified user profile (see para. 0057-0063); and
 in response to determining that the at least one other data item matches information in the identified user profile, registering, by the one or more computing devices, the user in the service in response to the comparison indicating a match between the at least one other data item and a data item of the other type in the information in the identified user profile (see para. 0057-0063).

Beenau discloses registering a user in a new payment service but does not explicitly disclose wherein the service is a mobile payment service.
Speisser teaches registering a user in a new payment mobile payment service (see para. 0034-0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beenau to include registering a user in a new mobile payment service.
One skilled in the art would have been motivated to make the modification in order to facilitate transactions (see Speisser, para. 0006-0007).

Regarding claims 2, 10, and 18, Beenau discloses wherein the first data item is received from a mobile communications device of the user and/or comprises a unique identifier for a mobile communications device of the user (see para. 0024-0026, 0057-0063).

Regarding claims 3, 11, and 19, Beenau does not explicitly teach wherein the first data item is one of: a phone number of a mobile communications device of the user, and a subscriber identity module (SIM) identifier of a mobile communications device of the user.
Speisser teaches wherein the first data item is one of: a phone number of a mobile communications device of the user, and a subscriber identity module (SIM) identifier of a mobile communications device of the user (see para. 0034-0037).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beenau to include wherein the first data item is one of: a phone number of a mobile communications device of the user, and a subscriber identity module (SIM) identifier of a mobile communications device of the user.
One skilled in the art would have been motivated to make the modification in order to enforce one account per mobile number (see Speisser, para. 0034).

Regarding claims 5 and 13, Beenau discloses denying, by the one or more computing devices, registration in the mobile payment service for the user in response to the comparison not indicating a match between the at least one other data item and a data item of the other type in the information in the identified profile (see para. 0057-0063).

Regarding claims 8 and 16, Beenau discloses wherein a match between the at least one other data item and a data item of the other type in the information in the identified profile comprises a match across each of a plurality of other data item types (see para. 0057-0063).


Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beenau (US 2009/0327131 A1) in view of Speisser (US 2014/0273996 A1), further in view of Aissi (US 2014/0066015 A1)

Regarding claims 4, 12, and 20, Speisser teaches wherein the first data item is received from the mobile communications device of the user upon requesting registration (see para. 0034-0037).
Speisser does not explicitly disclose receiving the number automatically, without separate entry by the user.
Aissi teaches receiving the number automatically, without separate entry by the user (see para. 0089).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beenau further to include receiving the number automatically, without separate entry by the user.
One skilled in the art would have been motivated to make the modification in order to transmission of sensitive data during the enrollment process (see para. 0089).

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Beenau (US 2009/0327131 A1) in view of Speisser (US 2014/0273996 A1), further in view of Rose (US 2010/0042542 A1).

Regarding claims 6 and 14, Beenau discloses denying registration but does not explicitly teach in response to denying registration: querying, by the one or more computing devices, at least one third-party database using the first data item; receiving, by the one or more computing devices, query results in response to querying the at least one third-party database using the first data item; comparing, by the one or more computing devices, the received at least received other data item with the received query results; and registering, by the one or more computing devices, the user in the mobile payment service in response to the comparison indicating a match between the at least one other data item and a data item of the other type in the query results.
Rose teaches in response to denying registration: querying, by the one or more computing devices, at least one third-party database using the first data item; receiving, by the one or more computing devices, query results in response to querying the at least one third-party database using the first data item; comparing, by the one or more computing devices, the received at least received other data item with the received query results; and registering, by the one or more computing devices, the user in the service in response to the comparison indicating a match between the at least one other data item and a data item of the other type in the query results (see para. 0042-0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Beenau further to include in response to denying registration: querying, by the one or more computing devices, at least one third-party database using the first data item; receiving, by the one or more computing devices, query results in response to querying the at least one third-party database using the first data item; comparing, by the one or more computing devices, the received at least 
One skilled in the art would have been motivated to make the modification in order to provide additional authentication method to the user (see Rose, para. 0042).

Regarding claims 7 and 15, Rose teaches denying, by the one or more computing devices, registration in the service for the user in response to the second comparison not indicating a match between at least one received other data item and a data item of the other type in the query results (see para. 0042).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERIC T WONG/Primary Examiner, Art Unit 3692